DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a polarization diversity combing method, however the abstract does not describe an improvement made to the art by the method. Furthermore, the abstract is not a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over IP et al US20200249076 (hereinafter “IP”) in view of GU et al “Comparison of three combining methods for polarization-diversity receiving in φ -OTDR.’ In: The 23rd Opto-Electronics and Communications Conference (OECC), IEEE, 06 July 2019 (hereinafter “GU”).
Regarding claim 1, IP discloses a distributed optical fiber sensing (DOFS) / distributed acoustic sensing (DAS) method (See Fig 1 & 3, Claim 1 and Paragraphs 0005-0006) employing polarization diversity combining and spatial diversity combining for a DOFS / DAS system having a length of optical fiber; and an optical interrogator unit (claim 1) that generates optical pulses, introduces them into the optical fiber and receives Rayleigh reflected signals from the fiber; and a coherent receiver unit (claim 1) configured to extract information from the Rayleigh reflected signals, the method comprising: operating the DOFS / DAS system to obtain a respective set of beating products for a plurality of locations along the length of the optical fiber (See paragraphs 0043-0048).
However, IP fails to disclose performing a polarization diversity combining for each one of the sets of the beating products; and using the polarization diversity combining for each one of the sets of the beating products, performing a spatial diversity for each of the plurality of locations along the optical fiber. GU discloses performing a polarization diversity combining for each one of the sets of the beating products; and using the polarization diversity combining for each one of the sets of the beating products, performing a spatial diversity for each of the plurality of locations along the optical fiber. (See Pages 1-2 which disclose three combining methods for polarization diversity receiving)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of GU into IP for the purpose of increasing detection accuracy. The modification would allow for an increase in accuracy by using multiple methods which can deliver a more precise location performance.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as IP and GU made available do not teach, or fairly suggest, the polarization diversity combining comprises: determining a temporal average product for each beating product; determining one having a max average power; rotating that one having max average power for its phase shift to produce a reference; determining a phase difference for each beating product as compared to the reference; compensating any phase difference such that all beating products exhibit a well- aligned phase; and combining the beating products or the spatial diversity combining comprises: using the combined beating products for each location, determine a temporal average power; determine a location having a greatest average power; and combining the results and providing an indicia of the combined result(s) as recited in claims 2 and 3 respectively. This design enables maintains phase continuity when a maximum power changes from one location to another location. The method is needed to combine four products into a single output, and both improved SNR (signal-to-noise ratio) and polarization switching tolerance. The method according to aspects of a present disclosure advantageously considers beating products within a location.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855